J. H. Gillis, J.
The transcript of the guilty plea in this cause commences as follows:
"I did indicate to counsel that if the pleas were offered and accepted, it would be my intention to impose a sentence of no more than one to five, no more *271than one to four. Those sentences would run concurrently. It might be less but it would be no more than that and on the possession of a firearm, as I indicated to you, it would be a mandatory two years.”
No other advice regarding potential sentences was given to defendant on the record.
GCR 1963, 785.7(l)(b) mandates that the trial court, prior to accepting the plea, shall advise the defendant of the maximum possible prison sentence for the offense.
In People v Jones, 410 Mich 407, 408-409; 301 NW2d 822 (1981), the Court specifically held:
"While it is clear that each of these guilty pleas involved 'sentence bargaining’ during which the judge agreed to limit the range of his sentencing discretion, that fact does not alter the responsibility of the judge under Rule 785.7(1), subds (b) and (d).”
While the trial court clearly advised the defendant that he was limiting the range of his sentencing, the judge did not explicitly advise the defendant of the maximum possible prison sentence for the offense, and, thus, we must reverse.
Conceivably, defendant might have thought that the potential sentences were much greater and that he would be better off limiting his liability by pleading guilty since the judge would sentence him to no more than one to five years on the attempted larceny from a person, one to four years on the felonious assault and to a flat two years on the possession of a firearm in the commission or attempted commission of a felony.
The other allegations of error presented for our review have been examined and we find no reversible error as to those issues.
Reversed.
*272D. C. Riley, P.J., concurred.